Citation Nr: 1631174	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  15-18 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) with depression, for accrued benefits purposes.

2.  Entitlement to service connection for Parkinson's disease for accrued benefits purposes.  

3.  Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person for accrued benefits purposes.

4.  Entitlement to service connection for the cause of the Veteran's death.

5.  Whether the appellant's net worth is a bar to death pension benefits, to include at the aid and attendance rate.

REPRESENTATION

Appellant represented by:	Rick Little, Agent


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1942 to December 1945.  He died in October 2013; the appellant was his surviving spouse and had been properly substituted for the purposes of claims pending before the VA at the time of the Veteran's death.

This case comes before the Board of Veteran's Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.


FINDINGS OF FACT

1.  On May 4, 2016, the Board issued a decision addressing the issues on appeal.

2.  In May 2016, the VA became aware the Appellant died in April 2016.




CONCLUSIONS OF LAW

1.  Vacatur of the Board's May 4, 2016 decision is warranted.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.904 (2014).

2.  Due to the death of the Appellant, the Board has no jurisdiction to adjudicate the merits of the appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

The Board may vacate an appellate decision when the appellant is denied due process of law.  38 C.F.R. § 20.904(a).  Unfortunately, the Appellant died during the pendency of the appeal and prior to the issuance of the Board's May 4, 2016 decision.  As a matter of law, appellant's claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996): Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994).  Because of the Appellant's death in April 2016, the Board lacked jurisdiction to adjudicate the issues on appeal in May 2016.  Therefore, the May 4, 2016 decision must be vacated as a matter of law.

II.  Dismissal

Given the above, this appeal on the merits has become moot by virtue of the death of the Appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim.  See 38 C.F.R. § 20.1106.


ORDER

The Board's May 4, 2016 decision in the instant appeal is vacated.

The appeals are dismissed.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


